Case:20-12377-EEB Doc#:53 Filed:04/08/20                 Entered:04/08/20 12:20:05 Page1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO
                                   HOUSTON DIVISION

IN RE:                                            §            CASE NO. 20-12377-EEB
                                                  §
SKLAR EXPLORATION COMPANY, LLC                    §            CHAPTER 11
AND SKLARCO, LLC                                  §
                                                  §            Jointly Administered
         DEBTORS                                  §


               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

         NOW INTO COURT, through undersigned counsel, comes BPX Properties (NA) LP

and represents that it is a creditor and a party in interest in the above-captioned bankruptcy

proceeding, and request that it be sent all notices, including, without limitation, those provided in

Rules 2002 and 9010 of the Federal Rules of Bankruptcy Procedure.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service of Papers (the “Notice”) nor any later appearance, pleading, claim or suit

shall constitute a waiver of (i) the right to have final orders in non-core matters entered only after

de novo review by a District Judge, (ii) the right to trial by jury in any proceeding related to, or

triable in, these cases or any cases, controversy or proceeding related to these cases, (iii) the right

to have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, (iv) any objection to the jurisdiction of this Court for any purpose

other than with respect to this Notice, (v) an election of remedy, or (vi) any other rights, claims,

actions, defenses, setoffs or recoupments as appropriate, in law or in equity, under any

agreements, all of which rights, claims, actions, defenses, setoffs and recoupments are expressly

reserved.
Case:20-12377-EEB Doc#:53 Filed:04/08/20              Entered:04/08/20 12:20:05 Page2 of 2




       Notice should be sent to:

       Michael D. Rubenstein
       Liskow & Lewis
       1001 Fannin Street, Suite 1800
       Houston, Texas 77002
       (713) 651-2953 - telephone
       (713) 651-2952 - facsimile
       mdrubenstein@liskow.com

Dated: April 8, 2020


                                           Respectfully submitted,


                                           /s Michael D. Rubenstein
                                           Michael D. Rubenstein (Texas Bar No. 24047514)
                                           LISKOW & LEWIS
                                           1001 Fannin Street, Suite 1800
                                           Houston, Texas 77002
                                           Telephone: (713) 651-2953
                                           Fax: (713) 651-2952

                                           ATTORNEYS FOR BP AMERICA
                                           PRODUCTION COMPANY




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the above and foregoing has

been served by electronic transmission to all registered ECF users appearing in the case.

       Houston, Texas, this 8th day of April, 2020.

.


                                    /s Michael D. Rubenstein
                                    Michael D. Rubenstein




                                              2
